                          UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF ARIZONA
                                    PHX DIVISION

 In re: CARLOS V. PASSAPERA, JR.              §       Case No. 15-02947
                                              §
                                              §
              Debtor(s)                       §
         CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT


 Russell Brown, Chapter 13 Trustee, submits the following Final Report and Account of the
 administration of the estate pursuant to 11 U.S.C § 1302(b)(1). The Trustee declares as follows:

        1) The case was filed on 03/18/2015.

        2) The plan was confirmed on 03/18/2016.

        3) The plan was modified by order after confirmation pursuant to 11 U.S.C § 1329 on
           05/23/2017.

        4) The Trustee filed action to remedy default by the debtor(s) in performance under the
           plan on 05/17/2016, 03/06/2017.

        5) The case was completed on 06/22/2020.

        6) Number of months from filing or conversion to last payment: 63.

        7) Number of months case was pending: 65.

        8) Total value of assets abandoned by court order: NA.

        9) Total value of assets exempted: $186,525.93.

        10) Amount of unsecured claims discharged without full payment: $3,340.61.

        11) All checks distributed by the Trustee relating to this case have cleared the bank.




 UST Form 101-13-FR-S (9/1/2009)




Case 2:15-bk-02947-BKM         Doc 114     Filed 08/18/20     Entered 08/18/20 10:27:22          Desc
                                           Page 1 of 5
 Receipts:
       Total paid by or on behalf of the debtor(s)           $ 39,701.97
       Less amount refunded to debtor(s)                           $ 0.00
 NET RECEIPTS                                                                       $ 39,701.97



 Expenses of Administration:

        Attorney's Fees Paid Through the Plan                 $ 5,560.00
        Court Costs                                                $ 0.00
        Trustee Expenses & Compensation                       $ 2,469.24
        Other                                                      $ 0.00

 TOTAL EXPENSES OF ADMINISTRATION                                                    $ 8,029.24

 Attorney fees paid and disclosed by debtor(s):                      $ 0.00



 Scheduled Creditors:
 Creditor                                        Claim       Claim          Claim    Principal     Interest
 Name                               Class    Scheduled    Asserted       Allowed         Paid         Paid
 EDDY FEDERAL CREDIT UNION          Sec       9,860.00   11,280.62      11,280.62   11,280.62     1,625.90
 DUVERA FINANCIAL                   Uns           0.00    1,679.61       1,679.61    1,679.61         0.00
 OLIPHANT FINANCIAL                 Uns         171.39      724.18         724.18      724.18         0.00
 USDA RURAL HOUSING SERVICE         Sec      35,596.00   60,055.66      60,055.66        0.00         0.00
 RANCHO VISTA HOA                   Sec       7,521.84    8,001.98       8,001.98    8,001.98         0.00
 ASUME                              Pri      38,628.00        0.00           0.00        0.00         0.00
 PENNYMAC LOAN SERVICES LLC         Sec      89,125.00   91,825.17      91,825.17        0.00         0.00
 IRS                                Pri       6,342.77    7,179.67       7,179.67    7,179.67         0.00
 IRS                                Uns           0.00      501.67         501.67      501.67         0.00
 SPEEDY CASH                        Uns         675.83      679.10         679.10      679.10         0.00
                                    Uns         641.77         NA             NA         0.00         0.00
                                    Uns          75.00         NA             NA         0.00         0.00
                                    Uns          64.00         NA             NA         0.00         0.00
                                    Uns         552.00         NA             NA         0.00         0.00
                                    Uns         894.77         NA             NA         0.00         0.00
                                    Uns         179.00         NA             NA         0.00         0.00
                                    Uns         254.00         NA             NA         0.00         0.00
                                    Uns          94.00         NA             NA         0.00         0.00



 UST Form 101-13-FR-S (9/1/2009)




Case 2:15-bk-02947-BKM         Doc 114      Filed 08/18/20   Entered 08/18/20 10:27:22           Desc
                                            Page 2 of 5
 Scheduled Creditors:
 Creditor                                       Claim          Claim      Claim   Principal     Interest
 Name                              Class    Scheduled       Asserted   Allowed        Paid         Paid
                                   Uns         586.07            NA         NA        0.00         0.00
 PEREZ LAW GROUP, PLLC             Lgl       5,250.00       5,560.00   5,560.00   5,560.00         0.00




 UST Form 101-13-FR-S (9/1/2009)




Case 2:15-bk-02947-BKM         Doc 114     Filed 08/18/20     Entered 08/18/20 10:27:22       Desc
                                           Page 3 of 5
 Summary of Disbursements to Creditors:

                                               Claim                  Principal           Interest
                                               Allowed                Paid                Paid
 Secured Payments:
       Mortgage Ongoing                      $ 151,880.83                  $ 0.00              $ 0.00
       Mortgage Arrearage                       $ 8,001.98            $ 8,001.98               $ 0.00
       Debt Secured by Vehicle                $ 11,280.62            $ 11,280.62          $ 1,625.90
       All Other Secured                             $ 0.00                $ 0.00              $ 0.00
 TOTAL SECURED:                              $ 171,163.43            $ 19,282.60          $ 1,625.90

 Priority Unsecured Payments:
         Domestic Support Arrearage                 $ 0.00                 $ 0.00             $ 0.00
         Domestic Support Ongoing                   $ 0.00                 $ 0.00             $ 0.00
         All Other Priority                    $ 7,179.67             $ 7,179.67              $ 0.00
 TOTAL PRIORITY:                               $ 7,179.67             $ 7,179.67              $ 0.00

 GENERAL UNSECURED PAYMENTS:                   $ 3,584.56             $ 3,584.56              $ 0.00



 Disbursements:

        Expenses of Administration             $ 8,029.24
        Disbursements to Creditors            $ 31,672.73

 TOTAL DISBURSEMENTS:                                                $ 39,701.97




 UST Form 101-13-FR-S (9/1/2009)




Case 2:15-bk-02947-BKM         Doc 114   Filed 08/18/20       Entered 08/18/20 10:27:22    Desc
                                         Page 4 of 5
         12) The Trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
 the estate has been fully administered, the foregoing summary is true and complete, and all
 administrative matters for which the Trustee is responsible have been completed. The Trustee
 requests a final decree be entered that discharges the Trustee and grants such other relief as may
 be just and proper.




 Date: 08/18/2020                        By: /s/ Russell Brown
                                                  Trustee

 STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
 Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




 UST Form 101-13-FR-S (9/1/2009)




Case 2:15-bk-02947-BKM           Doc 114      Filed 08/18/20      Entered 08/18/20 10:27:22          Desc
                                              Page 5 of 5
